Citation Nr: 1535023	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-18 206	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES


1.  Entitlement to service connection for a left knee disorder, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee disorder, including as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a sinus disorder, including as due to an undiagnosed illness.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to an undiagnosed illness.

6.  Entitlement to service connection for erectile dysfunction (ED).

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1992 to February 1995, from August 1995 to January 1996, from July 1998 to November 1999, and from June 2003 to February 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May 2010 and October 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also appealed claims for service connection for residuals of a tonsillectomy, a chronic urological disorder, pharyngitis, allergic rhinitis, hair loss, irritable bowel syndrome (IBS), a cervical spine disorder, a low back disorder, bilateral hip disorder, for initial ratings higher than 30 percent for migraine headaches and for chronic right shoulder strain, and for a total disability rating based on individual employability (TDIU).  In a January 2014 statement, however, he withdrew from appellate review the claims for service connection for residuals of a tonsillectomy, a chronic urological disorder, pharyngitis, allergic rhinitis, hair loss, and for an initial rating higher than 30 percent for his chronic right shoulder strain.  Consequently, those claims were not certified to the Board.  

But additionally, in a January 2015 rating decision since issued, the RO granted the maximum schedular rating available for migraine headaches of 50 percent and granted service connection for IBS, a cervical strain, a thoracolumbar strain, palindromic rheumatism of the right hip, palindromic rheumatism of the left hip, and a TDIU.  Therefore, those claims also are no longer on appeal.  And, as will be discussed, the Veteran is withdrawing his remaining claims, so the Board is summarily dismissing them.  See 38 C.F.R. § 20.204 (2015).


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in this appeal, the Veteran withdrew all remaining claims that were at issue in this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeal concerning these remaining claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

According to an August 2015 statement from his representative, the Veteran is withdrawing this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


